    Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 1 of 15 PageID #:526




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

BOOKXCHANGE FL, LLC, a Nevada                       CASE NO. 1: 19-cv-00506
Limited Liability Company,

                      Plaintiff,

                      v.                            JURY TRIAL DEMANDED

BOOK RUNNERS, LLC, an Illinois Limited
Liability Company, Tobias Kaplan and
Andrew McCotter,

                      Defendant.

                              FIRST AMENDED COMPLAINT

       Plaintiff, BookXchange FL, LLC (“BookXchange”), by its undersigned counsel and for

its First Amended Complaint against Defendants Book Runners, LLC (“Book Runners”), Tobias

Kaplan (“Kaplan”), and Andrew McCotter (“McCotter”) (collectively, “Defendants”) hereby

alleges as follows:

                                   NATURE OF THE CASE

       1.      This is an action for (i) fraud, (ii) violations of the Illinois Consumer Fraud and

Deceptive Business Practices Act (815 ILCS 505/1 et seq.), and (iii) breach of an August 28,

2018 settlement agreement between BookXchange and the Defendants, arising from Defendants’

intentional, willful, and fraudulent schemes to systematically create fake orders from

BookXchange via Amazon’s marketplace, thus tying up BookXchange’s inventory of books,

while Defendants to sell their own inventory of the very same books.




                                                1
    Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 2 of 15 PageID #:526




                                        THE PARTIES

        2.    BookXchange is a limited liability company formed under the laws of the State of

Nevada, with its principal place of business at 35 SW 12th Avenue, #105, Dania, FL 33004.

BookXchange distributes textbooks throughout the United States.

        3.    Book Runners is an Illinois limited liability company, with a principal place of

business at 4050 N. Rockwell, Chicago, IL 60618. The members of Book Runners are Andrew

McCotter and Tobias Kaplan, individuals and citizens of the State of Illinois, domiciled in

Illinois.

        4.    Tobias Kaplan is an individual residing in Chicago, Illinois, who co-founded

Book Runners in 2017.

        5.    Andrew McCotter is an individual residing in Chicago, Illinois, who co-founded

Book Runners in 2017.

                               JURISDICTION AND VENUE

        6.    This Court has diversity jurisdiction on the following basis: plaintiff

BookXchange FL, LLC is a limited liability company under the laws of Nevada with its principal

place of business in Dania, Florida. Its sole member, BookXchange, LLC is a limited liability

company under the laws of Florida, with its principal place of business in Dania, Florida.

BookXchange, LLC’s sole member is Isaac Kasztl, an individual and citizen of the state of

Florida, domiciled and residing in Florida. Defendant Book Runners, LLC is a limited liability

company with its principal place of business in Chicago, Illinois, with two members, Defendants

Tobias Kaplan and Andrew McCotter, both individuals and citizens of the State of Illinois,

domiciled and residing in Chicago, Illinois. The amount in controversy, without interest and

costs, exceeds the sum specified in 28 U.S.C. § 1332.


                                               2
    Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 3 of 15 PageID #:526




       7.      The Court has subject matter jurisdiction over BookXchange’s anti-trust related

claims pursuant to 15 U.S.C. § 1 et seq.

       8.      This Court has supplemental jurisdiction over BookXchange’s state law claims

under 28 U.S.C. § 1338(b) and 28 U.S.C. § 1367, because the claims are joined with substantial

and related federal claims, form a part of the same case or controversy, and derive from a

common nucleus of operative facts.

       9.      Venue is proper in this District under 28 U.S.C. §1391(a) and (b), because all

defendants reside and conduct business in this District and also because a substantial part of the

events or omissions giving rise to the claims occurred in this District.

       10.     The Court has personal jurisdiction over Defendants pursuant to 735 Ill. Comp.

Stat. Ann. 5/2-209(a) because Defendants regularly transact business within the state of Illinois

and because Defendants have regularly and purposefully directed their business activities toward

Illinois and its residents and derive substantial revenue from goods used or consumed in Illinois.

                    DEFENDANTS’ FRAUDULENT AMAZON ORDERS

       11.     Defendants have a history of creating fraudulent transactions to manipulate the

Amazon “Buy Box.” Defendants sell books in competition with BookXchange on Amazon.

BookXchange’s books are typically lower in price; as a result, Amazon typically lists

BookXchange’s books in the “buy box” before listing Defendants’ books in the “buy box.”

       12.     Defendants have developed a scheme to manipulate the “buy box” without having

to lower their price. Defendants accomplish this by creating a fake “purchase” transaction for

BookXchange’s books. This causes Amazon’s systems to treat BookXchange’s inventory as

“sold.” Amazon’s systems then populate the “buy box” with the next-available books – typically

Defendants’ books, and typically at a higher price to consumers.


                                                 3
   Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 4 of 15 PageID #:526




        13.    Defendants’ fake purchases are not actually consummated. By providing bad

information, such as an incorrect credit card number or wrong address, Defendants ensure that

Amazon’s systems are not able to complete the transaction. As a result, BookXchange’s books

never ship. After several days, Amazon’s systems release the “sold” status on BookXchange’s

inventory, and put BookXchange’s books back in the “buy box.”

                       THE PRIOR LAWSUIT AND SETTLEMENT

        14.    BookXchange previously sued Defendants for, inter alia, their fraudulent

practices on August 7, 2018. BookXchange moved for a temporary restraining order and an

order to show cause for a preliminary injunction against Defendants Book Runners, LLC,

Andrew McCotter, and Tobias Kaplan, in the United States District Court for the Northern

District of Illinois, No. 1:18-cv-05378 for (i) breach of contract; (ii) fraud; (iii) tortious

interference; and (iv) violations of the Illinois Consumer Fraud and Deceptive Business Practices

Act (815 ILCS 505/1 et seq.) (the “Original Action”).

        15.    On August 10, 2018 the parties entered into a Stipulated Temporary Restraining

Order, enjoining Defendants from (a) purchasing any books from Plaintiff via Plaintiff’s

Amazon storefront for 14 days; and (b) removing, destroying or otherwise disposing of any

business records or documents relating in any way to Defendants purchase and sale of Plaintiff’s

books, and calling for Defendants to set aside $200,000. (Original Action, Dkt. No. 19.)

        16.    On August 28, 2018 the parties entered into a settlement agreement to resolve the

Original Action (the “Settlement Agreement”), and pursuant to that Settlement Agreement,

BookXchange filed a Voluntary Dismissal of the litigation on September 4, 2018.

        17.    The Original Action was ultimately dismissed with prejudice on December 7,

2018.


                                                4
    Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 5 of 15 PageID #:526




       18.     Under the Settlement Agreement, Defendants expressly represented and

warranted that they will not “engage in any scheme to ‘lock up’ BookXchange’s inventory or

manipulate the Amazon ‘buy box.’”

       19.     The Settlement Agreement further provides that “any litigation or proceeding

relating directly or indirectly to the enforcement or interpretation of this Agreement, or claims

arising from or related to this Agreement, the prevailing party shall recover its reasonable

attorneys’ fees, costs, and expenses incurred in connection with such litigation or proceedings,

and such fees, costs or expenses on appeal.”

       20.     The Settlement Agreement provides that it “shall be governed by governed by and

construed and enforced in accordance with the laws of the State of Illinois, without regard to its

conflicts of law provisions. The parties agree that any action to enforce or interpret the terms of

this Agreement shall be brought in the United States District Court for the Northern District of

Illinois, which the Parties agree shall have jurisdiction to enforce the terms of this Agreement.”

                       DEFENDANTS’ NEW FRAUDULENT ACTIVITY

       21.     Despite already having been caught engaging in “buy box” fraud, and despite

having represented and warranted in a written settlement agreement that they would not conduct

any such fraud in future, Defendants have resumed their Amazon “buy box” fraud.

       22.     Upon information and belief, Defendants are placing orders on the Amazon

marketplace from BookXchange with the intention of cancelling the orders. As a result,

Amazon’s systems treat the books as “sold.”

       23.     Upon information and belief, Defendants are utilizing payment methods (e.g.

credit cards and gift cards) that will not pass Amazon’s verification, or alternatively using false




                                                 5
    Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 6 of 15 PageID #:526




shipping addresses so that orders are attempted for delivery but ultimately returned to Amazon,

all of which keep the orders “pending” for up to 15 days.

           24.   While the orders are pending, Defendants have the lead position in the “buy box,”

at a higher price than consumers would otherwise pay, and as a result are generating significant

profits.

           25.   Once the respective payment verification or attempted delivery fails, Amazon

releases the “sold” status on BookXchange’s books, but this typically occurs after Defendants

have held the buy box for days or weeks.

           26.   Since December 20, 2018, BookXchange has identified at least six fake purchases

made by Defendants; these orders were placed by Defendants and were ultimately cancelled or

remain pending:

   Date          Order No.                 Title                Quantity  Unit           Item
                                                                of Books  Price          Total
                                                               Purchased
12/20/2018         111-       Investments – Standalone             20    $120.00       $2400.00
                 3543919-     Book
                 3184266
12/24/2018         114-       Investments – Standalone          Unknown     $120.00    Unknown
                 3938492-     Book
                 1521066
12/20/2018         111-       Understanding Nutrition –         Unknown     $140.00 $Unknown
                 6255217-     Standalone Book
                 3763465
 1/1/2019          114-       An Introduction to Human              2        $90.00     $180.00
                 5025039-     Services
                 9063460
 1/3/2019          114-       Exploring Lifespan                Unknown      $95.39    Unknown
                 7663562-     Development
                 6788205
 1/5/2019          114-       A Topical Approach to                 1        $89.94      $89.94
                 2704357-     Lifespan Development
                 2939450
Total              N/A                                             27         N/A      $3,025.33



                                                   6
    Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 7 of 15 PageID #:526




In each instance, Defendants’ Amazon Store “Tome Dealers” became the default seller in

Amazon’s “buy box” for the very same titles when these orders were placed.

         27.   The transactions above are just those that BookXchange has detected under

Defendants’ names or the names of Defendants’ known associates. On information and belief,

Defendants have engaged in other fraudulent “buy box” fraud transactions.

         28.   Defendants’ actions harm BookXchange in that they cause BookXchange to lose

the immediate book sales, and also prevent BookXchange from having reliable information it can

use to restock its inventory and make additional sales.

         29.   Defendants’ actions harm consumers in that they prevent consumers from being

able to buy books at the lowest price.

         30.   On information and belief, Defendants are using this scheme to manipulate

Amazon’s “buy box” in competition with other sellers, not just BookXchange.

         31.   As a result of Defendants purchase/cancel scheme, Defendants’ competitors,

including BookXchange, are forced to miss out on sales opportunities because their books are

“held up” in Amazon’s system, and consumers are forced to pay higher prices.

         32.   As a result Defendants’ fraudulent scheme, BookXchange has been damaged, and

will continue to be damaged, unless Defendants are enjoined by this Court.

         33.   As a result of Defendants’ fraudulent actions, BookXchange has lost potential

revenue is during a “peak” season for the sale of textbooks – as students are returning to school

from winter break, whereupon BookXchange’s average daily revenue is significantly higher than

usual.




                                                 7
    Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 8 of 15 PageID #:526




       34.       As the direct and proximate result of Defendants’ fraud and breach of settlement

agreement, BookXchange has suffered and will continue to suffer actual injury and the loss of

money owed from its sale of books to Defendants.

       35.       Unless enjoined, Defendants’ scheme will continue to cause great, immediate, and

irreparable injury to BookXchange, including irreparable injury to its reputation and goodwill.

                                            COUNT I
                                             FRAUD

       36.       BookXchange repeats and realleges each of the preceding paragraphs as if fully

stated herein.

       37.       Defendants intentionally resumed and/or continued their fraudulent schemes to

systematically initiate book purchases from BookXchange’s Amazon storefront, only to cancel

the orders while payment is pending, thus tying up BookXchange’s inventory of books, while

Defendants to sell their own inventory of the very same books.

       38.       Defendants made bogus purchase of books from BookXchange’s Amazon

marketplace, using either (i) credit cards or other payment methods they knew would not clear

for several days and then canceled the orders altogether before payment could clear; (ii) false

shipping addresses that they knew would result in the product being returned to Amazon; or (iii)

other false information which causes Amazon’s systems not to complete the transaction.

       39.       Amazon justifiably and reasonably relied on Defendants false and misleading

statements and deceptive statements to its and BookXchange’s detriment, in that BookXchange’s

books that were part of the “fake” orders were placed on “hold,” and as a result neither Amazon

nor BookXchange ever able to sell these books to legitimate consumers.

       40.       As a direct and proximate cause of Defendants’ fraudulent schemes and false

statements, BookXchange has suffered, and continues to suffer damages in the amount to be

                                                 8
    Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 9 of 15 PageID #:526




proved at trial, including but not limited to lost sales and lost opportunities, attorneys fees and

punitive damages.

       41.       On information and belief, Defendants Andrew McCotter and Tobias Kaplan

personally engaged in these fraudulent schemes, personally made at least some of the false

statements set forth herein, and/or personally directed that the false statements be made (for

example, by their employees Charles Cate and Jessica White).

       42.       On information and belief, Defendants Andrew McCotter and Tobias Kaplan run

Book Runners as a mere front to engage in fraud and to avoid liability for intentional, willful

breaches of contract.

       43.       On information and belief, Defendants use their own personal names and

addresses in furtherance of their fraud.

                                  COUNT II
               VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND
             DECEPTIVE BUSINESS PRACTICES ACT 815 ILCS 505/1 et seq.)

       44.       BookXchange repeats and realleges each of the preceding paragraphs as if fully

stated herein.

       45.       The acts of Defendants complained of herein constitute fraud and deceptive

business practices in violation of 815 ILCS 505/1 et seq.

       46.       Particularly, Defendants’ fraud includes initiating and then cancelling purchases

of books on Amazon in order to manipulate what items are available for sale.

       47.       Defendants’ actions are deliberate and willful.

       48.       BookXchange has sustained injury, damage, and loss in Illinois based on

Defendants’ actions. Defendants’ actions directly or indirectly affected Illinois.




                                                  9
   Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 10 of 15 PageID #:526




          49.   Defendants’ actions also directly harm Illinois consumers, causing Illinois

consumers to pay higher prices for books than they would absent Defendants’ fraudulent scheme.

          50.   BookXchange is entitled to recover its reasonable attorneys’ fees and costs

pursuant to 815 ILCS § 505/10a.

          51.   On information and belief, Defendants Andrew McCotter and Tobias Kaplan

personally engaged in these fraudulent schemes, personally made at least some of the false

statements set forth herein, and/or personally directed that the false statements be made (for

example, by their employees Charles Cate and Jessica White).

          52.   On information and belief, Andrew McCotter and Tobias Kaplan run Book

Runners as a mere front to engage in fraud and to avoid liability for intentional, willful breaches

of contract.

          53.   On information and belief, Defendants use their own personal names and

addresses in furtherance of their fraud.

                                    COUNT III
                        BREACH OF SETTLEMENT AGREEMENT

          54.   BookXchange repeats and realleges each of preceding paragraphs as if fully stated

herein.

          55.   The Settlement Agreement constitutes a valid and enforceable contract, agreed

upon by the parties.

          56.   Defendants’ representation and warranty that they will no longer engage “in any

scheme to ‘lock up’ BookXchange’s inventory or manipulate the Amazon ‘buy box’” is a

material term and condition of the Settlement Agreement. Defendants would not have entered

into the Settlement Agreement without this provision.



                                                10
   Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 11 of 15 PageID #:526




          57.   Defendants breached the Settlement Agreement by making numerous purchases

intended to “lock up” BookXchange’s inventory and manipulate the Amazon “buy box” to sell

its own inventory.

          58.   BookXchange has performed all its obligations under the Settlement Agreement

with Defendants.

          59.   Defendants have failed to perform their obligations under the Settlement

Agreement.

          60.   As a direct and proximate result of Defendants breaches, BookXchange has

suffered and will continue to suffer damage. These damages include, without limitation, the

BookXchange’s direct lost sales, and BookXchange’s lost opportunity to restock goods,

attorneys fees for the enforcement of the Settlement Agreement, and further incidental and

punitive damages.

                                  COUNT IV
                VIOLATION OF THE SHERMAN ACT, 15 U.S.C. § 1 et seq.

          61.   BookXchange repeats and realleges each of preceding paragraphs as if fully stated

herein.

          62.   A conspiracy and combination exists amongst Book Runners, McCotter and

Kaplan, for the purpose of restraining competition via the “buy box” fraud described herein.

          63.   Defendants’ “buy box” fraud scheme unreasonably restrains trade and

competition, by forcing consumers to pay higher prices for books than those consumers would

pay but for Defendants’ scheme.

          64.   Defendants’ “buy box” fraud scheme affects interstate commerce in that

Defendants sell the affected books on Amazon throughout the United States.



                                               11
   Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 12 of 15 PageID #:526




          65.   BookXchange is entitled to recover its reasonable attorneys’ fees and costs

pursuant to 15 U.S.C. § 15.

          66.   On information and belief, Defendants Andrew McCotter and Tobias Kaplan

personally engaged in these fraudulent schemes, personally made at least some of the false

statements set forth herein, and/or personally directed that the false statements be made.

          67.   On information and belief, Andrew McCotter and Tobias Kaplan run Book

Runners as a mere front to engage in fraud and to avoid liability.

          68.   On information and belief, Defendants use their own personal names and

addresses in furtherance of their fraud.

          69.   On information and belief, Defendants’ actions are willul and intentional, and

BookXchange is entitled to treble damages.

                                  COUNT V
           VIOLATION OF THE ILLINOIS ANTITRUST ACT, 740 ILCS 10 et seq.

          70.   BookXchange repeats and realleges each of preceding paragraphs as if fully stated

herein.

          71.   A conspiracy and combination exists amongst Book Runners, McCotter and

Kaplan, for the purpose of restraining competition via the “buy box” fraud described herein.

          72.   Defendants’ “buy box” fraud scheme unreasonably restrains trade and

competition, by forcing consumers to pay higher prices for books than those consumers would

pay but for Defendants’ scheme.

          73.   Defendants’ “buy box” fraud scheme affects interstate commerce in that

Defendants sell the affected books on Amazon throughout the United States.

          74.   BookXchange is entitled to recover its reasonable attorneys’ fees and costs

pursuant to 15 U.S.C. § 15.

                                                12
   Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 13 of 15 PageID #:526




       75.     On information and belief, Defendants Andrew McCotter and Tobias Kaplan

personally engaged in these fraudulent schemes, personally made at least some of the false

statements set forth herein, and/or personally directed that the false statements be made.

       76.     On information and belief, Andrew McCotter and Tobias Kaplan run Book

Runners as a mere front to engage in fraud and to avoid liability.

       77.     On information and belief, Defendants use their own personal names and

addresses in furtherance of their fraud.

       78.     On information and belief, Defendants’ actions are willul and intentional, and

BookXchange is entitled to treble damages.

                                           JURY DEMAND

                  BookXchange demands a trial by jury on all issues so triable.

                                    PRAYER FOR RELIEF

       WHEREFORE, BookXchange respectfully requests entry of judgment in its favor and

against Defendants as follows:

       (a)     An order enjoining Defendants from continuing to purchase (whether completed
               or not) any books from BookXchange via Amazon;

       (b)     That BookXchange be awarded punitive damages in view of Defendants’ wanton
               and deliberate illegal acts committed with oppression, fraud, or malice;

       (c)     That Defendants be required to disgorge their profits and other ill-gotten gains;

       (d)     Award BookXchange all of its attorneys’ fees incurred in connection with this
               action pursuant to the terms of the Settlement Agreement; and

       (e)     An order granting Defendants such additional and further relief as this Court
               deems necessary or appropriate.




                                                13
  Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 14 of 15 PageID #:526




Dated: March 13, 2019                       GREENBERG TRAURIG, LLP.

                                            By: /s/Cameron M. Nelson__
                                            Cameron M. Nelson
                                            Michael R. Friedman
                                            77 West Wacker Drive, Suite 3100
                                            Chicago, IL 60601
                                            Tel.: 312.456.8400
                                            Fax: 312.456.8435
                                            nelson@gtlaw.com
                                            friedmanm@gtlaw.com

                                            Attorneys for Plaintiff BookXchange FL,
                                            LLC




                                       14
   Case: 1:19-cv-00506 Document #: 51 Filed: 03/13/19 Page 15 of 15 PageID #:526




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of March 2019, a copy of the foregoing First
Amended Complaint was served electronically on all counsel of record via the Court’s (ECF)
electronic filing service.


                                                          /s/ Cameron M. Nelson
                                                          Greenberg Traurig, LLP




                                              15
